Citation Nr: 0329860	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  98-12 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for service connection for a fungus disability 
claimed as due to an undiagnosed illness.

2.  Whether new and material evidence was received to reopen 
a claim for service connection for depression claimed as due 
to an undiagnosed illness.

3.  Whether new and material evidence was received to reopen 
a claim for service connection for a cardiovascular 
disability, to include hypertension, claimed as due to an 
undiagnosed illness.

4.  Entitlement to service connection for vision problems, 
claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs
ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1979 to October 1982 and from December 1990 through 
September 1991, including service in Southwest Asia in 
support of Operation Desert Shield/Desert Storm.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a November 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran lives in Puerto Rico and his file is 
now in the jurisdiction of the San Juan, Puerto Rico, RO.  

In October 1995, the RO denied claims of service connection 
for a fungus disability claimed as due to undiagnosed 
illness, depression claimed as due to an undiagnosed illness, 
and hypertension.  The veteran was notified of this decision 
in an October 1995 letter.  He did not appeal it, and the 
October 1995 decision is final.  
38 U.S.C.A. § 7105.  

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).   Under 38 U.S.C.A. § 
5108, VA may reopen a previously and finally disallowed claim 
when "new and material" evidence is presented or secured with 
respect to that claim. 

While the October 1997 RO decision addressed each issue on a 
de novo basis without discussing whether the previously 
denied claims were reopened, the Board is required to 
consider whether new and material evidence has been received 
warranting the reopening of the previously denied claims.  
Barnett v. Brown, 8 Vet. App 1 (1995).  The first three 
issues on page one have been characterized accordingly. 

In an August 2003 statement, the veteran's service 
representative again raised the (previously denied) issue of 
entitlement to service connection for a back disorder.  This 
matter is referred to the RO for appropriate action. 


REMAND

All of the service medical records from the veteran's second 
period of active duty do not appear to be in the record.  
While some records have been filed in the claims file, and 
attempts were made to secure additional records, it is not 
clear that these attempts were exhaustive.  If such records 
exist, they must be obtained.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding notice requirements under the VCAA.  The notice 
provided to the veteran here appears to lack the specificity 
required under Quartuccio.  Furthermore, the veteran was not 
informed that new and material evidence was required to 
reopen the previously denied claims prior to any review of 
such claims on a de novo basis.
 
In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339, (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA), No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided for response.  
Here, the VCAA notice provided to the veteran (in April 2003) 
requested that he submit evidence within 30 days, but went on 
to advise him that evidence submitted within a year would be 
considered.  A year has not yet passed, and the veteran has 
not waived the remaining time provided for response.  Since 
this case is being remanded anyway, for additional 
development and to cure a procedural defect, the RO must take 
the opportunity to inform the appellant that notwithstanding 
any information previously provided, a full year is allowed 
for response to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, Quartuccio v. 
Principi, and any other applicable 
legal precedent.  In particular, the 
RO should ensure that the veteran is 
advised specifically that new and 
material evidence  must be received to 
reopen the previously denied claims.  
The RO should also ensure that the 
veteran is advised of what he needs to 
establish his claims for service 
connection (for fungus, depression, 
cardio-vascular condition to include 
hypertension and high blood pressure, 
and vision problems), what the 
evidence shows, and of his and VA's 
respective responsibilities in claims 
development, and afforded the 
requisite period of time to respond.

2.  The RO should arrange for an 
exhaustive search for any further 
medical records from the veteran's 
second period of active service.  This 
should include contacting the veteran 
to determine whether he has copies of 
such records (and, if so, asking him 
to submit them for the record), 
contacting the veteran's National 
Guard unit for the records, searching 
among the veteran's service personnel 
records, and making inquiries at all 
service (including National Guard) 
records depositories.

3.  The RO should also ask the veteran 
to provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
who have treated him for a fungus 
disability, depression, cardiovascular 
disability, and/or vision problems 
since his separation from service, 
then obtain copies of all clinical 
records of such treatment which are 
not already in the claims folder, from 
the identified sources. 

4.  If any additional evidence, 
information, or argument is received, 
the RO should readjudicate the claims.  
If any benefit sought remains denied, 
the veteran and his representative 
should be issued an appropriate 
Supplemental Statement of the Case and 
afforded the requisite period of time 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.

The purpose of this remand are to assist the veteran in the 
development of his claims, to complete the record, and to 
ensure compliance with the mandates of the Federal Circuit 
and the Court in the above-cited decisions.  The appellant 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  These claims must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


